 In the Matter Of JENKINS BROTHERSa)ZdINTERNATIONAL UNION OFMINE,MILL ANDSMELTER WORKERS,C. I. O.Case No. C-2322.Decided Selpteinber 03, 10.2Jurisdiction:valve manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Jack Davis,for the Board.Mr. David Goldstein,of Bridgeport, Conn., for the Company.Mr. Irving Dichter,of Bridgeport, Conn., for the Union.Mr. Norman King Parsells,of Bridgeport, Conn., for the Association.Cllr.Seyinour J. Spelinan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by International Unionof Mine, Mill and SmelterVorkers, C. I. O.; herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issued itscomplaint and amended complaint dated June 20 and July 3, 1942,respectively, against Jenkins Brothers, Bridgeport, Connecticut, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and amended complaint, accompaniedby notices of hearing, were duly served upon the respondent, the Union,and Jenkins Brothers Employees Representation Association, hereincalled the Association, a labor organization alleged, in the complaintand amended complaint to be dominated and supported by therespondent.Concerning the unfair labor practices, the amended complaint al-leged, in substance, that the respondent (1) in February, April, and44 N L. R B, No 60323 324DECISIONSOF NATIONAL:LABOR RELATIONS BOARDMay, 1942, discouraged membership in the Union by discharging andthereafter refusing and continuing to refuse' to reinstate five of itsnamed employees because they joined or assisted the Union or engagedin other concerted activities for the purposes of collective bargaining,.'or other mutual aid or protection, except that respondent did on orabout June 19, 1942, offer reinstatement to four of said dischargedemployees and did on or about June 24, 1942, reinstate two of saidemployees to work; (2) on or about- February 18, 1942, initiated,formed, and sponsored the Association, and assisted, dominated, con-tributed to the support of and interfered with the administration. ofsaid Association; (3) on and after February 4, 1942, vilified, dispar-aged, and expressed disapproval of the Union; interrogated its em-ployees concerning their Union affiliations ; urged, persuaded, threat-ened, and warned its employees, to refrain from assisting, becomingmembers of, or remaining members of the Union; and, from on orabout February 4, 1942, urged, persuaded, threatened, and warnedits employees to assist, become members of, or remain members ofthe Association and (4) by the foregoing acts ilterfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.On or about July 22, 1942, the respondent and the Association filedtheir answers to the amended complaint which denied that the re-spondent had engaged in the alleged unfair labor practices.On orabout July 16, 1942, the Association filed a petition to intervene,which was referred to the Trial Examiner.Pursuant to notice, a hearing was held on' July 16 and 17, 1942, atBridgeport, Connecticut, before Peter F. Ward, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the re-'spondent, the Union, and the Association, were represented and par-ticipated, in the hearing.At the hearing, the Trial Examiner grantedthe motion of the Association to intervene to the extent to which theproceedings affected its interests.The ruling is hereby affirmed.During the course of the hearing, the respondent, the Union, theAssociation, and counsel for the Board entered into a stipulation datedAugust 25, 1942, in settlement of the case, subject to the approval ofthe.Board.This stipulation provides as follows:IT ISHEREBY STIPULATED AND AGREED, by and between JenkinsBros., hereinafter referred to as the Respondent; InternationalUnion of Mine, Mill & Smelter Workers, affiliated with theCongress of Industrial Organizations, hereinafter referred to asthe Union ; Jenkins Bros. Employees Representation Association,hereinafter referred to as the -Association,; and Jack Davis,attorney for the National Labor Relations, Board, that- the JENKINS BROTHERS'325Stipulation entered into'between the said parties on July'-17, 1942,be modified to read as follows :k..1.On charges duly filed by the Union, the National Labor Re-lations Board by El More M. Herrick,the Regional Director forthe Second Region, acting pursuant to authority granted underSection 10(b) of the National Labor Relations Act, 49 Stat. 449,and' its Rules and Regulations,Series 2 asamended, Article IV,Section 1, issued its amended complaint on the 3rd day of July,'1942, against the Respondent herein.II.Respondent is and has been since in and about the year1910 a,corporation organized and existing by virtue of the lawsof the State of New Jersey,and owns and operates a plant inthe County of Fairfield, City of Bridgeport, State of Connecti-cut, and is now and has been continuously engaged m'said plant,hereinafter called its Bridgeport plant, in the manufacture, saleand distribution of bronze, iron and steel valves and mechanicalrubber goods and kindred products.III.Respondent in the course and conduct of its business at itsBridgeport plant obtains and uses among other -things copper,zinc, lead, tin, cast iron, carbon, stainless steels, and crude rubber,in substantial quantities, which are caused by respondent to beshipped to their Bridgeport' plant in the State of Connecticut,from and through states of the United States other than the Stateof Connecticut, thuscausing sameto be transported in interstatecommerce and there manufactured into the finished products asmentionedin paragraphII above.IV. Respondent manufactures the products set forth in para-graph II above at its Bridgeport plant and causes and has con-tinuously caused substantial quantities of said products to be soldand transported in interstate commerce from its Bridgeportplant to, intoand throughstatesof the UnitedStates other thanthe State of Connecticut.V. Respondent is engaged ininterstate commerce within themeaning of the National Labor Relations Act and the decisionsof the United States Supreme Courtthereunder.VI.This stipulation, together with the amended charge, theamended complaint and notice of hearing and the answers of theRespondentand the Association, may be introducedin' evidenceby filing them with the Trial Examiner of the National LaborRelations Board designated by -said Board.VII. The taking of testimony or the submission of further evi-dence before a Trial Examiner in this matter, the making offindings of fact and conclusions of law by the Board pursuant tothe provisions of the National Labor Relations Act,' are herebyexpressly waived by the parties hereto, and the Board's order as 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein provided shall have the same force and effect as if madeafter a full hearing, presentation of evidence and the making offindings thereon.VIII. The Union and- the Association are labor organizationswithin the meaning of Section 2, subdivision (5) of the NationalLabor Relations Act.IX. Upon this stipulation, the amended charge, the amendedcomplaint and the notice of hearing, and the answers of the Re-spondent and the Association, both denying the material allega-tions of the amended complaint and amended charge, an ordermay forthwith be entered by said Board providing as follows :Respondent Jenkins Bros. and its officers, agents, successors andassigns :1.Will not:(a) In any manner dominate or interfere with the administra-tion of the Jenkins Bros. Employees Representation Association,or with the formation or administration of any other labor or-ganization of its employees; contribute aid or support to saidorganization; recognize or deal in any manner with the JenkinsBros.Employees ' Representation Association or any successorthereto, or any group that purports to represent said organization.,(b) In any manner interfere with, restrain or coerce its em-ployees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.-(c)Discourage membership in the International Union of Mine,MRS-, Smelter Workers, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees,by discriminating against any employee or employees in regardto hire or tenure of employment or any condition of employment,or in any other manner.2.Will take the following affirmative action in order to effectu-ate the purposes of the Act :(a)Refrain from recognizing or dealing with in any manner,the Jenkins Bros. Employees Representation Association as therepresentative of its employees or any of them for the purposeof dealing with Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment. and disestablish said Jenkins Bros. Employees Rep-resentation Association as the representative of its employees forthe purpose of collective bargaining. JENNKIN S BROTHERS327(b) Inform in writing each of the principal officers of the Jen-kins Bros. Employees Representation. Association that the Re-spondent will not in any manner deal with or recognize- said' labororganization.(c) Inform all of its officers, agents, foremen, and other super-visory employees that they shall not threaten employees in anymanner because of their membership in any labor organization ingeneral or the International Union of Mine, Mill & Smelter Work-ers, affiliated with the Congress of Industrial Organizations, inparticular.(d)Post immediately in conspicuous places in its Bridgeportplant, and maintain posted for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the Respondent will not engage in the conductset out and referred to in paragraphs 1 (a), (b) and (c) of thisOrder ; . (2) that Respondent will take the affirmative action setforth in paragraphs 2 (a), _(b), (c), (d) and (e) of this Order;and (3) that the Respondent's employees are free to'become orremain members of the International Union of Mine, Mill &SmelterWorkers, affiliated with the Congress of Industrial Or-ganizations or to form, join or assist any other labor organizationwhether or not it is affiliated with a national union, and the Re-spondent will not discriminate against any employee or employeesbecause of membership in or activity in behalf of that organiza-tion or any other such organization.(e)Notify the Regional Director for the Second Region inwriting within ten days of the date of the order of. the.NationalLabor Relations Board what steps have been taken to complytherewith.X. The appropriate United States Circuit Court of Appealsmay upon application of the National Labor Relations Boardenter a decree substantially in the form of the order of the Board,Respondent hereby expressly waiving its right to contest theentry of such decree in the appropriate United States CircuitCourt of Appeals.XI. This agreement represents in effect an amicable adjust-ment of differences, without any admission'of guilt by the Re-spondent of any of the charges in the complaint, and for theexpress purpose and solely for the express purpose of aidingtheWar Effort and avoiding litigation and the cost incidentalthereto.The Respondent wants it expressly understood that if any actwas committed which could be termed a violation of any of theprovisions of the National Labor Relations Act by any of thesubordinates of the Respondent, that said acts or conduct on the 328DECISIONS OF NATIONAL LABOR .RELATIONS BOARDpart' of said subordinates were inadvertent and were not intendedto be in violation of the provisions of the Act.The Respondent wishes it further expressly understood, thatnone of the officials or executives of the Respondent is opposedto the formation of a union at its plant by its employees of their,free and untrammeled will, and will recognize as the duly consti-tuted bargaining agency any labor organization representing amajority of its employees in an appropriate unit as providedb^ the National Labor Reh,t)ons Act, whether or not affiliated witha national union. ' Furthermore, the Respondent strongly believesthat labor should be treated fairly and justly, and the Respondenthas exerted' and will always exert its best efforts toward accom-plishing that purpose.KII. Nick DeNapoli, Stanley Kovolovski, Anthony Carranoand John "Delolio have been offered reinstatement to their respec-tive positions in Respondent's plant.Frank Kristopher doesnot desire reinstatement to his former position in the Respondent'splant at this time.Anthony Cai:rano is now in the Army andupon his release will be given employment by the Respondentshould employment be available in accordance with the provisionsof the Selective Service and Training Act of 1940.XIII. This stipulation contains the entire agreement of theparties and there is no verbal agreement of any kind which varies,alters or modifies this stipulation.This stipulation Js subjectto the approval of the National Labor Relations Board.On September 8, 1942, the Board issued its order approi,ing theabove stipulation, making it a part of the record in the case, andpursuant to Article II, Section 36, of National Labor Relations BoardRules and Regulations-Series 2, as amended, transferring the pro-ceeding to the Board for the purpose of entry of. a decision and order,by the Board pursuant to the provisions of. the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJenkins Brothers, a New Jersey corporation, having its principaloffice and plant in Bridgeport, Connecticut, is engaged in the manu-facture, sale, and distribution of bronze, iron, and steel valves, me-chanical rubber goods, and kindred products.The principal rawmaterials used in the manufacture of these products are copper, zinc,lead, tin, cast iron, carbon, rubber, et al.Substantial quantities ofthese raw materials are shipped to-the Company from places other than JENKINS BROTHERS329the State of Connecticut and a substantial portion of the finishedproducts therefrom is skipped to places outside the State of Con-necticut.The respondent admits that it is engaged in commercewithin the meaning of the Act:We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Jenkins Brothers, Bridgeport, Connecticut, itsofficers, agents, successors, and assigns :1.Shall not :(a) In any manner dominate or interfere with the administrationof the Jenkins Bros. Employees Representation Association, or withthe formation or administration of 'any other labor organization ofits employees; contribute aid or support- to said organization; recog-nize or deal in ang manner with the Jenkins Bros. Employees Repre-sentation Association or any successor thereto, or any group that pur-ports to represent said organization;(b) In any manner interfere with, restrain or coerce its employeesin the exercise of their rights to self-organization, to form, join-orassist labor organizations, to bargain collectively through.representa-tives of their o«-n choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act;(c)Discourage membership in the International Union of Mine,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations,or any other labor organization of its employees, bydiscriminating against any employee or employees in regard to hireor tenure of employment or any condition of employment,or in anyother manner.2.Shall take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)Refrain from recognizing or dealing with in any manner theJenkins Bros. Employees Representation Association as the represen-tative of its employees or any of them for the purpose of dealing withRespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, anddisestablish said Jenkins Bros. Employees Representation Associationas the representative of its employees for the purpose of collective,bargaining ; 330DECISIONS OF NATIONAL, LABOR RELATIONS BOARD(b) Inform in writing each of the principal officers of the.Jenkinsnot in any manner deal with or recognize said labor organization;(c) Inform all of its officers, agents, foremen, and other supervisoryemployees that they shall not threaten employees in any manner be-cause of their membership in any labor organization in general or theInternational Union of Mine, Mill & Smelter'Workers, affiliated withthe Congress of Industrial Organizations, in particular;(d)Post immediately in conspicuous places in its Bridgeport plant,and maintain posted for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the Respondent will not engage in the conduct set out and re-ferred to in paragraphs 1 (a), (b), and (c) of this Order; (2) thatRespondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), and (e) of this Order; and (3) that the Respond-ent's employees are free to-become or remain members of the Interna-tional Union of Mine, Mill & Smelter Workers, affiliated with the Con-gress of Industrial Organizations or to form, join or assist any otherlabor organization whether or not it is affiliated with a national union,and the Respondent will not discriminate against any employee oremployees because of membership in or activity in behalf of that organ-ization or any other such organization ;(e)Notify the Regional Director for the Second Region in writingwithin ten days of the date of the order of the National Labor, Rela-tions Board what steps have been taken to comply therewith.